Citation Nr: 0427259	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling, from an initial grant of service connection.  

2.  Entitlement to a compensable evaluation for sleep apnea, 
from an initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty in the Coast 
Guard from February 1996 to February 2000.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In multiple statements dated in May and June 2003, the 
veteran claimed that he was no longer employed due to his 
service-connected PTSD.  The Board refers this claim for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2003).  In response to a May 2003 
letter from the RO, the veteran reported in a statement dated 
in June 2003 that he had received current treatment from the 
VA facility listed below for his service-connected 
disabilities of sleep apnea and PTSD.

Evidence of record also shows that the veteran last had a VA 
examination to evaluate his PTSD disability in November 2002.  
The Court has held that VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 
10 Vet. App. 400 (1997).  The appellant is hereby notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).  

In view of the foregoing, this case is REMANDED for the 
following:

1. The RO should obtain any additional 
treatment records for the veteran's 
service-connected disabilities of sleep 
apnea and PTSD from the VA Outpatient 
Clinic in Fort Myers, Florida for the 
period of November 2002 to the present.

2.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and extent of his 
service-connected disability due to PTSD.  
The examiner should include a discussion 
of the extent of the veteran's 
psychological, social, and occupational 
impairment due to his service-connected 
psychiatric disability of PTSD, excluding 
his impairment due to physical 
limitations.  See American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), Global Assessment of 
Functioning Scale (GAF).  The claims 
folder should be made available to the 
examiner for review.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
higher initial disability evaluations for 
PTSD and for sleep apnea.  If either of 
the claims remains denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since November 2002 (for the veteran's 
sleep apnea claim) and January 2003 (for 
the veteran's PTSD claim).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




